SCHOTT, J.,
concurring.
The jury obviously concluded that plaintiff’s accident in Schwegmann’s store aggravated her preexisting condition on reaching a verdict of $13,000. Since defendant does not take issue with any of the charges to the jury, we must assume that they were correctly instructed on causation. In this court defendant argues only the facts and would have us reverse the jury because of manifest error in their factual conclusions. One fact relied upon by defendant to support a reversal is Dr. Ber-geaux’s testimony that plaintiff came to him on August 21, 1978, complaining about a sore throat but not about back pain.
Under the standards for appellate review of facts enunciated in Arceneaux v. Domingue, 365 So.2d 1330 (La.1978) it is incumbent on the appellate court to make a determination that the record establishes that the finding is not clearly wrong. From my own reading of the record, I concur completely with the majority’s summary of the facts of this case and affirm the jury verdict because the record establishes that the jury finding is not clearly wrong.